

115 HR 4294 : Prevention of Private Information Dissemination Act of 2017
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 4294IN THE SENATE OF THE UNITED STATESJune 27, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Financial Stability Act of 2010 to provide a criminal penalty for unauthorized
			 disclosures by officers or employees of a Federal agency of certain living
 will and stress test determinations.1.Short titleThis Act may be cited as the Prevention of Private Information Dissemination Act of 2017.2.Criminal penalty for unauthorized disclosuresSection 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365) is amended by adding at the end the following:(l)Criminal penalty for unauthorized disclosuresSection 552a(i)(1) of title 5, United States Code, shall apply to a determination made under subsection (d) or (i) based on individually identifiable information submitted pursuant to the requirements of this section to the same extent as such section 552a(i)(1) applies to agency records which contain individually identifiable information the disclosure of which is prohibited by such section 552a or by rules or regulations established thereunder..Passed the House of Representatives June 26, 2018.Karen L. Haas,Clerk.